Exhibit 10.45
SUMMARY OF COMPENSATION ARRANGEMENTS
WITH NAMED EXECUTIVE OFFICERS
(As of August 1, 2008)
The following summarizes the current cash compensation and benefits received by
the Company’s Chief Executive Officer and the other officers who will be named
in the Summary Compensation Table in the proxy statement for the Company’s
upcoming Annual Meeting of Stockholders, as well as the Company’s Chief
Financial Officer (collectively, the “Named Executive Officers”). This document
is intended to be a summary of existing oral, at will arrangements, and in no
way is intended to provide any additional rights to any of the Named Executive
Officers.
The executive officers of the Company serve at the discretion of the Board of
Directors. The Compensation and Stock Option Committee of the Board (the
“Committee”) reviews and determines the salaries that are paid to the Company’s
executive officers, including the Named Executive Officers. The current salaries
of the Named Executive Officers are as follows:

         
Richard J. Schnieders
  $ 1,116,250  
Chairman of the Board and Chief Executive Officer
       
 
       
Kenneth F. Spitler
  $ 693,500  
President and Chief Operating Officer
       
 
       
William J. DeLaney III
  $ 560,500  
Executive Vice President and Chief Financial Officer
       
 
       
Larry G. Pulliam
  $ 532,000  
Executive Vice President, Global Sourcing and Supply Chain
       
 
       
Kenneth J. Carrig
  $ 508,250  
Executive Vice President and Chief Administrative Officer
       

The Named Executive Officers are also eligible to participate in the Company’s
executive and regular benefit plans and programs, as described below. All
executive benefit plans and agreements are filed as exhibits to the Company’s
Exchange Act filings. Information regarding these plans and agreements, as well
as compensation paid or earned during fiscal 2008, will be included in the
Company’s 2008 Proxy Statement.
Management Incentive Plan
The Named Executive Officers are eligible to receive an annual incentive bonus
under the SYSCO Corporation Management Incentive Plan (the “MIP”). For fiscal
2008, participants will receive an automatic 28% stock match of their MIP bonus,
if any; such stock match has been discontinued for fiscal 2009 and later years.
Supplemental Performance-Based Bonus Plan and Agreements
For fiscal 2008, the Named Executive Officers are eligible to participate in a
Supplemental Performance-Based Bonus Plan which may result in up to a 25% upward
or downward adjustment to the amount of any annual incentive bonus earned under
the MIP. For fiscal 2009, Mr. Schnieders and Mr. Spitler are each party to a
supplemental bonus agreement which may result in up to a 25% upward or downward
adjustment to the amount of any annual incentive bonus earned under the MIP.
Deferred Compensation Election
MIP participants, including the Named Executive Officers, may defer up to 40% of
their annual incentive bonus (without considering any election to receive a
portion of the bonus in stock) under the Executive Deferred Compensation Plan
(“EDCP”). They may also elect to defer all or a portion of their salary under
the EDCP. For deferrals of up to 20% of the annual incentive bonus, the EDCP
provides for SYSCO to credit the participant’s deferred compensation account in
an amount equal to 15% of the amount deferred.
Stock Options and Restricted Stock
The Named Executive Officers are eligible to receive options under SYSCO’s stock
option plans, including the 2007 Stock

 



--------------------------------------------------------------------------------



 



Incentive Plan, in such amounts and with such terms and conditions as determined
by the Committee at the time of grant. The 2007 Stock Incentive Plan also allows
for the issuance of restricted stock grants, and the Committee expects to
replace the 28% stock match under the MIP with annual discretionary restricted
stock grants beginning in fiscal 2010.
Cash Performance Unit Plan
The Named Executive Officers are eligible to participate in the SYSCO
Corporation 2004 Cash Performance Unit Plan (formerly the 2004 Long-Term Cash
Incentive Plan and the 2004 Mid-Term Incentive Plan).
Supplemental Executive Retirement Plan
MIP participants, including the Named Executive Officers, are also eligible to
participate in a Supplemental Executive Retirement Plan (the “SERP”).
Severance Agreements
Mr. Schnieders and Mr. Spitler have Severance Agreements with the Company.
Other Benefits
The Named Executive Officers also participate in SYSCO’s regular employee
benefit programs, which include a defined benefit retirement plan, a 401(k) plan
with Company match, group medical and dental coverage, group life insurance and
other group benefit plans. They are also provided with additional life insurance
benefits, as well as long-term disability coverage.

 